Herrick, J.
The issue in this case, as submitted to the jury, turned upon the question of the negligence of the defendant in cutting and leaving by the roadside a quantity of grass and brush exposed to the danger of fire from its passing engines. Whether that was negligence or not was a question for the jury. The only cause of action submitted to the jury was the fire of July 6th, caused by the dry grass and brush before referred to taking fire, and such fire spreading to the plaintiff’s premises. That cause of action was fairly presented to the jury. Many of the exceptions were taken in regard to evidence relating to the fire of July 16th, upon which the plaintiff was nonsuited. The other evidence in the case, to which exceptions were taken, does not seem to me to have prejudiced the defendant.
The judgment should be affirmed. All concur.